Exhibit 10.07
 
 
 
 
 
 
 
 
 
 






__________________________________________________________________


DOUBLE-TAKE SOFTWARE


2006 OMNIBUS INCENTIVE PLAN


AS AMENDED AND RESTATED, EFFECTIVE APRIL 1, 2009
__________________________________________________________________


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 




   
Page
1.
PURPOSE
1
2.
DEFINITIONS
1
3.
ADMINISTRATION OF THE PLAN
3
 
3.1    Board
3
 
3.2    Committee
4
 
3.3    Terms of Awards
4
 
3.4    No Repricing
5
 
3.5    Deferral Arrangement
5
 
3.6    No Liability
5
 
3.7    Share Issuance/Book-Entry
5
4.
STOCK SUBJECT TO THE PLAN
6
 
4.1    Number of Shares Available for Awards
6
 
4.2    Adjustments in Authorized Shares
6
 
4.3    Share Usage
6
5.
EFFECTIVE DATE, DURATION AND AMENDMENTS
6
 
5.1    Effective Date
6
 
5.2    Term
7
 
5.3    Amendment and Termination of the Plan
7
6.
AWARD ELIGIBILITY AND LIMITATIONS
7
 
6.1    Service Providers and Other Persons
7
 
6.2    Successive Awards and Substitute Awards
7
 
6.3    Limitation on Shares of Stock Subject to Awards and Cash Awards
7
7.
AWARD AGREEMENT
8
8.
TERMS AND CONDITIONS OF OPTIONS
8
 
8.1    Option Price
8
  8.2    Vesting
8
 
8.3    Term
8
 
8.4    Termination of Service
8
 
8.5    Limitations on Exercise of Option
8
 
8.6    Method of Exercise
8
 
8.7    Rights of Holders of Options
9
 
8.8    Delivery f Stock Certificates
9
 
8.9    Transferability of Options
9
 
8.10  Family Transfers
9
 
8.11  Limitations on Incentive Stock Options
9
 
8.12  Notice of Disqualifying Disposition
9
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
10
 
9.1    Right to Payment and Grant Price
10
 
9.2    Other Terms
10
 
9.3    Term
10
 
9.4    Transferability of SARs
10
 
9.5    Family Transfers
10

 
 


 
i

--------------------------------------------------------------------------------

 
 

   
Page
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS
10
 
10.1    Grant of Restricted Stock or Stock Units
10
 
10.2    Restrictions
11
 
10.3    Restricted Stock Certificates
11
 
10.4    Rights of Holders of Restricted Stock
11
 
10.5    Rights of Holders of Stock Units
11
 
           10.5.1    Voting and Dividend Rights
11
 
           10.5.2    Creditor’s Rights
11
 
10.6    Termination of Service
11
 
10.7    Purchase of Restricted Stock and Shares Subject to Stock Units
12
 
10.8    Delivery of Stock
12
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS
12
12.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
12
 
12.1    General Rule
12
 
12.2    Surrender of Stock
12
 
12.3    Cashless Exercise
12
 
12.4    Other Forms of Payment
13
13.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
13
 
13.1    Dividend Equivalent Rights
13
 
13.2    Termination of Service
13
14.
TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE AWARDS
13
 
14.1    Performance Conditions
13
 
14.2    Performance Awards or Annual Incentive Awards Granted to Designated
Covered Employees
13
 
           14.2.1    Performance Goals Generally
13
 
           14.2.2    Business Criteria
14
 
           14.2.3    Timing For Establishing Performance Goals
14
 
           14.2.4    Settlement of Awards; Other Terms
14
 
           14.2.5    Evaluation of Performance
14
 
14.3    Written Determinations
15
 
14.4    Status of Section 14.2 Awards Under Code Section 162(m)
15
15.
PARACHUTE LIMITATIONS
15
16.
REQUIREMENTS OF LAW
16
 
16.1    General
16
 
16.2    Rule 16b-3
16
17.
EFFECT OF CHANGES IN CAPITALIZATION
16
 
17.1    Changes in Stock
16
 
17.2    Reorganization in Which the Company is the Surviving Entity Which does
not Constitute a Corporate Transaction
17
 
17.3    Corporate Transaction
17
 
17.4    Adjustments
18
 
17.5    No Limitations on Company
18



 
ii

--------------------------------------------------------------------------------

 




   
Page
18.
GENERAL PROVISIONS
18
 
18.1    Disclaimer of Rights
18
 
18.2    Nonexclusivity of the Plan
18
 
18.3    Withholding Taxes
18
 
18.4    Captions
19
 
18.5    Other Provisions
19
 
18.6    Number and Gender
19
 
18.7    Severability
19
 
18.8    Governing Law
19
 
18.9    Section 409A of the Code
19



 
iii

--------------------------------------------------------------------------------

 




DOUBLE-TAKE SOFTWARE


2006 OMNIBUS INCENTIVE PLAN








Double-Take Software, Inc., a Delaware corporation (the “Company”), sets forth
herein the terms of its 2006 Omnibus Incentive Plan, as amended and restated
effective April 1, 2009 (the “Plan”), as follows:
 
1.  
PURPOSE

 
The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company. To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, stock units, unrestricted
stock, dividend equivalent rights and cash awards.  Any of these awards may, but
need not, be made as performance incentives to reward attainment of annual or
long-term performance goals in accordance with the terms hereof.  Stock options
granted under the Plan may be non-qualified stock options or incentive stock
options, as provided herein, except that stock options granted to outside
directors and any consultants or advisers providing services to the Company or
an Affiliate shall in all cases be non-qualified stock options.
 
2.  
DEFINITIONS

 
For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:


2.1 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.  For purposes of granting stock
options or stock appreciation rights, an entity may not be considered an
Affiliate unless the Company holds a “controlling interest” in such entity,
where the term “controlling interest” has the same meaning as provided in
Treasury Regulation 1.414(c)-2(b)(2)(i), provided that the language “at least 50
percent” is used instead of “at least 80 percent” and, provided further, that
where granting of stock options or stock appreciation rights is based upon a
legitimate business criteria, the language “at least 20 percent” is used instead
of “at least 80 percent” each place it appears in Treasury Regulation
1.414(c)-2(b)(2)(i).


2.2 “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 14) over a performance period of up
to one year (the Company’s fiscal year, unless otherwise specified by the
Committee).


2.3 “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Rights, or cash
award under the Plan.


2.4 “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.


2.5 “Benefit Arrangement” shall have the meaning set forth in Section 15 hereof.


2.6 “Board” means the Board of Directors of the Company.


2.7 “Cause” means, as determined by the Board and unless otherwise provided in
an applicable agreement with the Company or an Affiliate, (i) gross negligence
or willful misconduct in connection with the performance of duties; (ii) plea of
a felony or conviction of a criminal offense (other than minor traffic
offenses); or (iii) material breach of any term of any employment, consulting or
other services, confidentiality, intellectual property or non-competition
agreements, if any, between the Service Provider and the Company or an
Affiliate.


2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.


2.9 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.


 
1

--------------------------------------------------------------------------------

 


2.10 “Company” means Double-Take Software, Inc.


2.11 “Corporate Transaction” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are stockholders or Affiliates
immediately prior to the transaction) owning 80% or more of the combined voting
power of all classes of stock of the Company.
 
2.12 “Covered Employee” means a Grantee who is a covered employee within the
meaning of Section 162(m)(3) of the Code.
 
2.13 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee's position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee's Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.
 
2.14 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
 
2.15 “Effective Date” means September 14, 2006, the date the Plan was originally
approved by the Board.


2.16 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.


2.17 “Fair Market Value” means the value of a share of Stock, determined as
follows:  if on the Grant Date or other determination date the Stock is listed
on an established national or regional stock exchange, or is publicly traded on
an established securities market, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on such exchange or in such market (if
there is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.
 
2.18 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.


2.19 “Grant Date” means, as determined by the Board, the latest to occur of (i)
the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board.


2.20 “Grantee” means a person who receives or holds an Award under the Plan.


2.21 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.


2.22 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.


2.23 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.


 
2

--------------------------------------------------------------------------------

 




2.24 “Option Price” means the exercise price for each share of Stock subject to
an Option.


2.25 “Other Agreement” shall have the meaning set forth in Section 15 hereof.


2.26 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.


2.27 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a performance period of up
to ten (10) years.
 
2.28 “Plan” means this Double-Take Software 2006 Omnibus Incentive Plan, as
amended and restated effective April 1, 2009.


2.29 “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock, Unrestricted Stock or Stock Unit.


2.30 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.


2.31 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 10 hereof.


2.32 “SAR Exercise Price” means the per share exercise price of an SAR granted
to a Grantee under Section 9 hereof.


2.33 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.


2.34 “Service” means service as a Service Provider to the Company or an
Affiliate.  Unless otherwise stated in the applicable Award Agreement, a
Grantee's change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.  Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.


2.35 “Service Provider” means an employee, officer or director of the Company or
an Affiliate, or a consultant or adviser (who is a natural person) currently
providing services to the Company or an Affiliate.


2.36 “Stock” means the common stock, par value $0.001 per share, of the Company.


2.37 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof.


2.38 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 10 hereof.


2.39 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.


2.40 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.


2.41 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries.  In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.
 
2.42  “Unrestricted Stock” means an Award pursuant to Section 11 hereof.
 
 
3.  
ADMINISTRATION OF THE PLAN

 
 
3.1.       
Board.

 
The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law.  The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be


 
3

--------------------------------------------------------------------------------

 


necessary or appropriate to the administration of the Plan, any Award or any
Award Agreement.  All such actions and determinations shall be by the
affirmative vote of a majority of the members of the Board present at a meeting
or by unanimous consent of the Board executed in writing in accordance with the
Company’s certificate of incorporation and by-laws and applicable law.  The
interpretation and construction by the Board of any provision of the Plan, any
Award or any Award Agreement shall be final, binding and conclusive.
 
3.2.       
Committee.

 
The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.


(i)        Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Directors of the Company who: (a)
qualify as “outside directors” within the meaning of Section 162(m) of the Code;
(b) meet such other requirements as may be established from time to time by the
Securities and Exchange Commission for plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act; and (c) comply with
the independence requirements of the stock exchange on which the Common Stock is
listed.


(ii)        The Board may also appoint one or more separate committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees or
other Service Providers who are not officers or directors of the Company, may
grant Awards under the Plan to such employees or other Service Providers, and
may determine all terms of such Awards.


In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section.  Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.  To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.
 
3.3.       
Terms of Awards.

 
Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:


(i)          designate Grantees,
 
(ii)         determine the type or types of Awards to be made to a Grantee,
 
(iii)        determine the number of shares of Stock to be subject to an Award,
 
(iv)        establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a change of control,
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options),
 
(v)         prescribe the form of each Award Agreement evidencing an Award, and
 
(vi)        amend, modify, or supplement the terms of any outstanding
Award.  Such authority specifically includes the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to make or
modify Awards to eligible individuals who are foreign nationals or are
individuals who are employed outside the United States to recognize differences
in local law, tax policy, or custom.  Notwithstanding the foregoing, no
amendment, modification or supplement of any Award shall, without the consent of
the Grantee, impair the Grantee’s rights under such Award.
 
The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment
 


 
4

--------------------------------------------------------------------------------

 


agreement, non-competition agreement, any agreement prohibiting solicitation of
employees or clients of the Company or any Affiliate thereof or any
confidentiality obligation with respect to the Company or any Affiliate thereof
or otherwise in competition with the Company or any Affiliate thereof, to the
extent specified in such Award Agreement applicable to the
Grantee.  Furthermore, the Company may terminate and cause the forfeiture of an
Award if the Grantee is an employee of the Company or an Affiliate thereof and
is terminated for Cause as defined in the applicable Award Agreement or the
Plan, as applicable.
 
Furthermore, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 and any Grantee who knowingly engaged in the misconduct, was grossly
negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct or was grossly negligent in failing to prevent the misconduct, shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the 12-month period following the first public issuance or
filing with the United States Securities and Exchange Commission (whichever
first occurred) of the financial document that contained such material
noncompliance.
 
Notwithstanding any other provision of this Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
Grantees shall forfeit any cash or Stock received in connection with an Award
with a Grant Date on or after May  14, 2009 (or an amount equal to the fair
market value of such Stock on the date of delivery if the Grantee no longer
holds the shares of Stock) if pursuant to the terms of the Award Agreement for
such Award, the amount of the Award earned or the vesting in the Award was
explicitly based on the achievement of pre-established performance goals set
forth in the Award Agreement (including earnings, gains, or other criteria) that
are later determined, as a result of the accounting restatement, not to have
been achieved.
 
 
3.4        No Repricing.
 
Other than pursuant to Section 17 and except in connection with a Corporate
Transaction involving the Company and/or any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares,
notwithstanding any other provision in the Plan to the contrary, the terms of
outstanding Options or SARs may not be amended without stockholder approval to
(i) reduce their Option Price or SAR Exercise Price, as applicable or (ii)
cancel, exchange, substitute, buyout or surrender such outstanding Options or
SARs in exchange for cash, other Awards or Options or SARs with an Option Price
or SAR Exercise Price, as applicable, that is less than the Option Price or SAR
Exercise Price, as applicable, of the original Options or SARs.
 
 
3.5        Deferral Arrangement.
 
The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents.  Any such deferrals shall be made in a manner that
complies with Code Section 409A.
 
 
                3.6  
No Liability.

 
No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
 
                3.7  
Share Issuance/Book-Entry.

 
Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.


 
5

--------------------------------------------------------------------------------

 




 
4.  
STOCK SUBJECT TO THE PLAN

 
 
4.1        Number of Shares Available for Awards.
 
Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be 4,553,061; provided
however, that such number shall be increased by a number of shares of Stock
equal to the number of Shares of Stock subject to option awards that were
previously granted pursuant to the Company’s 2003 Employee Stock Option Plan
that after the effectiveness of the Company’s initial public offering are either
forfeited or not purchased pursuant to the terms of the applicable option award
agreement.  Notwithstanding the preceding sentence and also subject to
adjustment as provided in Section 17 hereof, the aggregate number of shares of
Stock that may be issued as Incentive Stock Options shall not exceed
4,553,061.  Stock issued or to be issued under the Plan shall be authorized but
unissued shares; or, to the extent permitted by applicable law, issued shares
that have been reacquired by the Company.


 
4.2        Adjustments in Authorized Shares.
 
The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies. The number of shares of Stock reserved pursuant to
Section 4 shall be increased by the corresponding number of Awards assumed and,
in the case of a substitution, by the net increase in the number of shares of
Stock subject to Awards before and after the substitution.


 
4.3        Share Usage.
 
Shares of Stock covered by an Award shall be counted as used as of the Grant
Date.  Any shares of Stock that are subject to Awards as of the Amendment and
Restatement Date shall be counted against the limit set forth in Section 4.1 as
one share of Stock for every one share of Stock subject to the Award.  Any
shares of Stock that are subject to Awards of Options made on or after the
Amendment and Restatement Date shall be counted against the limit set forth in
Section 4.1 as one share of Stock for every one share of Stock subject to an
award of Options.  With respect to SARs, the number of shares of Stock subject
to an award of SARs will be counted against the aggregate number of shares of
Stock available for issuance under the Plan regardless of the number of shares
of Stock actually issued to settle the SAR upon exercise.  Any shares of Stock
that are subject to Awards other than Options or SARs made after the Amendment
and Restatement Date shall be counted against the limit set forth in Section 4.1
as 1.29 shares of Stock for every one share of Stock granted.  If any shares
covered by an Award are not purchased or are forfeited or expire, or if an Award
otherwise terminates without delivery of any Stock subject thereto or is settled
in cash in lieu of shares, then the number of shares of Stock counted against
the aggregate number of shares available under the Plan with respect to such
Award shall, to the extent of any such forfeiture, termination or expiration,
again be available for making Awards under the Plan in the same amount as such
shares of Stock were counted against the limit set forth in Section 4.1,
provided that any shares of Stock covered by an Award granted under the
Company’s 2003 Employee Stock Option Plan will again be available for making
Awards under the Plan in the same amount as such shares of Stock were counted
against the limits set forth in such plan.  The number of shares of Stock
available for issuance under the Plan shall not be increased by (i) any shares
of Stock tendered or withheld or Award surrendered in connection with the
purchase of shares of Stock upon exercise of an Option, or (ii) any shares of
Stock deducted or delivered from an Award payment in connection with the
Company’s tax withholding obligations.
 
5.  
EFFECTIVE DATE, DURATION AND AMENDMENTS

 
 
                5.1.  
Effective Date.

 
The Plan was originally effective as of the Effective Date and was approved by
the Company’s stockholders on November 2, 2006. The Plan as herein amended and
restated shall be effective as of April 1, 2009 (the “Amendment and Restatement
Date”), subject to approval of the Plan by the Company’s stockholders within one
year of that date.  Upon approval of the Plan by the stockholders of the Company
as set forth above, all Awards made under the Plan on or after the Amendment and
Restatement Date shall be fully effective as if the stockholders of the Company
had approved the Plan on the Amendment and Restatement Date.  If the
stockholders fail to approve the


 
6

--------------------------------------------------------------------------------

 


Plan within one year of the Amendment and Restatement Date, any Awards made
hereunder in excess of the number of shares available for Awards under the Plan
prior to its amendment and restatement shall be null and void and of no effect,
and the applicable terms of the Plan shall be the terms in effect immediately
prior to the Amendment and Restatement Date.


 
5.2.       
Term.

 
The Plan shall terminate automatically ten (10) years after May 14, 2009, the
date the stockholders of the Company have approved the amendment and restatement
of the plan, and may be terminated on any earlier date as provided in
Section 5.3.
 
5.3.       
Amendment and Termination of the Plan.

 
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made.  An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements.  In addition, an amendment will be
contingent on approval of the Company’s stockholders if the amendment would: (i)
materially increase the benefits accruing to participants under the Plan, (ii)
materially increase the aggregate number of shares of Stock that may be issued
under the Plan, or (iii) materially modify the requirements as to eligibility
for participation in the Plan.  No Awards shall be made after termination of the
Plan.  No amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair rights or obligations under any Award theretofore
awarded under the Plan.


 
6.  
AWARD ELIGIBILITY AND LIMITATIONS

 
 
6.1.       
Service Providers and Other Persons.

 
Subject to this Section 6, Awards may be made under the Plan to: (i)  any
Service Provider to the Company or of any Affiliate, including any Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time and (ii) any other
individual whose participation in the Plan is determined to be in the best
interests of the Company by the Board.
 
6.2.       
Successive Awards and Substitute Awards.

 
An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.  Notwithstanding Sections 8.1 and 9.1, the Option Price
of an Option or the SAR Exercise Price of a SAR that is a Substitute Award may
be less than 100% of the Fair Market Value of a share of Common Stock on the
original date of grant; provided, that, the Option Price or SAR Exercise Price
is determined in accordance with the principles of Code Section 424 and the
regulations thereunder.
 
6.3.       
Limitation on Shares of Stock Subject to Awards and Cash Awards.

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:


  (i) the maximum number of shares of Stock subject to Options or SARs that can
be awarded under the Plan to any person eligible for an Award under Section 6
hereof is 1,061,224 per calendar year;


  (ii) the maximum number of shares that can be awarded under the Plan, other
than pursuant to an Option or SAR, to any person eligible for an Award under
Section 6 hereof is 1,061,224 per calendar year; and


  (iii) the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any calendar year by any one Grantee shall be $3 million and
the maximum amount that may be earned as a Performance Award or other cash Award
in respect of a performance period greater than one year by any one Grantee
shall be $6 million.


The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.


 
7

--------------------------------------------------------------------------------

 




 
7.  
AWARD AGREEMENT

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such Options shall be deemed
Non-qualified Stock Options.
 
8.  
TERMS AND CONDITIONS OF OPTIONS

 
 
8.1.       
Option Price.

 
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
on the Grant Date of a share of Stock; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value of a share of Stock on the Grant
Date.   In no case shall the Option Price of any Option be less than the par
value of a share of Stock.


 
8.2.       
Vesting.

 
Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.
 
 
8.3.       
Term.

 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, (i) upon the expiration of ten years
from the date such Option is granted, (ii) upon the expiration of eleven years
from the date such Option is granted if the Grantee terminates Service due to
death in the tenth year of the Option’s term, or (iii) under such circumstances
and on such date prior thereto as is set forth in the Plan or as may be fixed by
the Board and stated in the Award Agreement relating to such Option; provided,
however, that in the event that the Grantee is a Ten Percent Stockholder, an
Option granted to such Grantee that is intended to be an Incentive Stock Option
shall not be exercisable after the expiration of five years from its Grant Date.
 
8.4.       
Termination of Service.

 
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.
 
 
8.5.       
Limitations on Exercise of Option.

 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.
 
8.6.       
Method of Exercise.

 
Subject to the terms of Article 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of written
notice of exercise on any business day, at the Company’s principal office, on
the form specified by the Company.  Such notice shall specify the number of
shares of Stock with respect to which the Option is being exercised and shall be
accompanied by payment in full of the Option Price of the shares for which the
Option is being exercised plus the amount (if any) of federal and/or other taxes
which the Company may, in its judgment, be required to withhold with respect to
an Award.


 
8

--------------------------------------------------------------------------------

 


 
8.7.       
Rights of Holders of Options.

 
Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him.  Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.
 
8.8.       
Delivery of Stock Certificates.

 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.
 
8.9.       
Transferability of Options.

 
Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise an Option.  Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
 
8.10.     
Family Transfers.

 
If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member.  For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity.  Following
a transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer.  Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 8.10 or
by will or the laws of descent and distribution.  The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.


 
8.11.     
Limitations on Incentive Stock Options.

 
An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000.  This limitation shall be applied
by taking Options into account in the order in which they were granted.


 
8.12.     
Notice of Disqualifying Disposition.

 
If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten days thereof.


 
9

--------------------------------------------------------------------------------

 


 
9.  
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 
 
9.1.       
Right to Payment and Grant Price.

 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (i) the Fair Market Value of one share of Stock
on the date of exercise over (ii) the SAR Exercise Price as determined by the
Board.  The Award Agreement for a SAR shall specify the SAR Exercise Price,
which shall be at least the  Fair Market Value of a share of Stock on the date
of grant.  SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award or without regard to any
Option or other Award; provided that a SAR that is granted subsequent to the
Grant Date of a related Option must have a SAR Exercise Price that is no less
than the Fair Market Value of one share of Stock on the Option Grant Date.
 
9.2.       
Other Terms.

 
The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.


 
                 9.3       Term.
 
Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, (i) upon the expiration of ten years from the date such SAR is granted,
(ii) upon the expiration of eleven years from the date such SAR is granted if
the Grantee terminates Service due to death in the tenth year of the SAR’s term,
or (iii) under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Board and stated in the Award Agreement
relating to such SAR.


 
                 9.4       Transferability of SARs.
 
Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise a SAR. Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.


 
 
9.5      
Family Transfers.

 
If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of a SAR to any Family Member. For the purpose of this
Section 9.5, a “not for value” transfer is a transfer which is (i) a gift, (ii)
a transfer under a domestic relations order in settlement of marital property
rights; or (iii) a transfer to an entity in which more than fifty percent of the
voting interests are owned by Family Members (or the Grantee) in exchange for an
interest in that entity. Following a transfer under this Section 9.5, any such
SAR shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer. Subsequent transfers of transferred
SARs are prohibited except to Family Members of the original Grantee in
accordance with this Section 9.5 or by will or the laws of descent and
distribution.


 
10.  
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 
 
10.1.     
Grant of Restricted Stock or Stock Units.

 
Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).


 
10

--------------------------------------------------------------------------------

 




 
10.2.     
Restrictions.

 
At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units.  Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period.  The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section
14.1 and 14.2.  Neither Restricted Stock nor Stock Units may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
restricted period or prior to the satisfaction of any other restrictions
prescribed by the Board with respect to such Restricted Stock or Stock Units.


 
10.3.     
Restricted Stock Certificates.

 
The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date.  The Board may provide in an Award Agreement that either
(i)  the Secretary of the Company shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, or (ii)  such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.
 
10.4.     
Rights of Holders of Restricted Stock.

 
Holders of Restricted Stock shall have the right to vote such Stock and the
right to receive any dividends declared or paid with respect to such Stock.  The
Board may provide that any dividends paid on Restricted Stock must be reinvested
in shares of Stock, which may or may not be subject to the same vesting
conditions and restrictions applicable to such Restricted Stock, or may be held
in escrow until such time, if at all, that the vesting conditions applicable to
such Restricted Stock have been satisfied.  All distributions, if any, received
by a Grantee with respect to Restricted Stock as a result of any stock split,
stock dividend, combination of shares, or other similar transaction shall be
subject to the restrictions applicable to the original Grant.
 
10.5.     
Rights of Holders of Stock Units.

 
10.5.1.  
  Voting and Dividend Rights.

 
Holders of Stock Units shall have no rights as stockholders of the Company.  The
Board may provide in an Award Agreement evidencing a grant of Stock Units that
the holder of such Stock Units shall be entitled to receive, upon the Company’s
payment of a cash dividend on its outstanding Stock, a cash payment for each
Stock Unit held equal to the per-share dividend paid on the Stock.  Such Award
Agreement may also provide that such cash payment will be deemed reinvested in
additional Stock Units at a price per unit equal to the Fair Market Value of a
share of Stock on the date that such dividend is paid.


10.5.2.  
  Creditor’s Rights.

 
A holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.
 
10.6.     
Termination of Service.

 
Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited.  Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have


 
11

--------------------------------------------------------------------------------

 


no further rights with respect to such Award, including but not limited to any
right to vote Restricted Stock or any right to receive dividends with respect to
shares of Restricted Stock or Stock Units.


 
10.7.     
Purchase of Restricted Stock and Shares Subject to Stock Units.

 
The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock or shares of Stock subject to vested Stock Units
from the Company at a Purchase Price equal to the greater of (i) the aggregate
par value of the shares of Stock represented by such Restricted Stock or Stock
Units or (ii) the Purchase Price, if any, specified in the Award Agreement
relating to such Restricted Stock or Stock Units.  The Purchase Price shall be
payable in a form described in Section 12 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.
 
 
10.8.     
Delivery of Stock.

 
Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.  Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a Stock Unit once the share of Stock represented by the Stock Unit has been
delivered.


 
11.  
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

 
The Board may, in its sole discretion, grant (or sell at par value or such other
higher Purchase Price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan.  Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services and other valid consideration, or in lieu of, or in addition
to, any cash compensation due to such Grantee.
 
 
12.  
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 
 
12.1.     
General Rule.

 
Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.
 
 
12.2.     
Surrender of Stock.

 
To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender or attestation to
the Company of shares of Stock, which shall be valued, for purposes of
determining the extent to which the Option Price or Purchase Price has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.
 
 
12.3.     
Cashless Exercise.

 
With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares purchased pursuant to the exercise of an
Option may be made all or in part by delivery (on a form acceptable to the
Board) of an irrevocable direction to a licensed securities broker acceptable to
the Company to sell shares of Stock and to deliver all or part of the sales
proceeds to the Company in payment of the Option Price and any withholding taxes
described in Section 18.3.
 


 
12

--------------------------------------------------------------------------------

 




 
 
12.4.     
Other Forms of Payment.

 
To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules, including, without limitation, Service.
 
 
13.  
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 
 
13.1.     
Dividend Equivalent Rights.

 
A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient.  A
Dividend Equivalent Right may be granted hereunder to any Grantee.  The terms
and conditions of Dividend Equivalent Rights shall be specified in the
grant.  Dividend equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently, may be held in escrow until such time that any
vesting conditions on such Dividend Equivalent Right lapses, or may be deemed to
be reinvested in additional shares of Stock, which may thereafter accrue
additional equivalents.  Any such reinvestment shall be at Fair Market Value on
the date of reinvestment.  Dividend Equivalent Rights may be settled in cash or
Stock or a combination thereof, in a single installment or installments, all
determined in the sole discretion of the Board.  A Dividend Equivalent Right
granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other award.  A Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other award.
 
 
13.2.     
Termination of Service.

 
Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.
 
 
14.  
TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE AWARDS

 
 
14.1.     
Performance Conditions.

 
The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board.  The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to determine the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 14.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m).  If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.
 
 
14.2.     
Performance Awards or Annual Incentive Awards Granted to Designated Covered
Employees.

 
Subject to the terms and conditions of this Plan, the Committee, at any time and
from time to time, may grant Performance Awards, Annual Incentive Awards or
other cash awards.  If and to the extent that the Committee determines that any
Award to be granted to a Grantee who is designated by the Committee as likely to
be a Covered Employee should qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant, exercise and/or settlement of such
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 14.2.
 
14.2.1.  
Performance Goals Generally.

 
The performance goals for such Awards shall consist of one or more business
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this


 
13

--------------------------------------------------------------------------------

 


Section 14.2.  Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially
uncertain.”  The Committee may determine that such Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Awards.  Performance goals may differ for
Awards granted to any one Grantee or to different Grantees.


14.2.2.  
  Business Criteria.

 
One or more of the following business criteria for the Company, on a
consolidated basis, and/or with respect to specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used exclusively by the Committee in
establishing performance goals for such Awards: (1) total stockholder return;
(2) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index such as, but not limited to, the Standard &
Poor’s 500 Stock Index; (3) net income; (4) pretax earnings; (5) earnings, on a
consolidated basis or operating basis, before any, all or none of the following:
interest expense, taxes, depreciation, amortization bonuses, service fees, and
extraordinary or special items; (6) operating margin; (7) earnings per share;
(8) return on equity; (9) return on capital; (10) operating earnings; (11)
working capital; (12) ratio of debt to stockholders’ equity; (13) growth in
assets; (14) market share; (15) stock price; (16) cash flow; (17) sales growth
(in general, by type of product and by type of customer); (18) retained
earnings; (19) product development goals; (20) completion of acquisitions; (21)
completion of divestitures and asset sales; (22) cost or expense reductions;
(23) introduction or conversion of product brands; and (24) achievement of
specified management information systems objectives.  Business criteria may be
measured on an absolute basis or on a relative basis (i.e., performance relative
to peer companies) and on a GAAP or non-GAAP basis.


14.2.3.  
Timing For Establishing Performance Goals.

 
Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any performance period applicable to such Awards, and
(ii) the day on which 25% of any performance period applicable to such Awards
has expired, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).


14.2.4.  
Settlement of Awards; Other Terms.

 
Settlement of such Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee.  The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards.  The Committee shall specify the circumstances in which such
Awards shall be paid or forfeited in the event of termination of Service by the
Grantee prior to the end of a performance period or settlement of Awards.
 
                14.2.5.  Evaluation of Performance
 
           The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occur during
a performance period: (a) asset write-downs; (b) litigation or claim judgments
or settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30, in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual or quarterly report filed with the SEC, or in the Company’s
press release announcing its annual or quarterly results of operations filed
with the SEC on Form 8-K; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.


 
14

--------------------------------------------------------------------------------

 




 
14.3.     
Written Determinations.

 
All determinations by the Committee as to the establishment of performance
goals, the amount of any potential Performance Awards and as to the achievement
of performance goals relating to Performance Awards, and the amount of any
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).  To the extent permitted by Section 162(m),
the Committee may delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards.
 
 
14.4.     
Status of Section 14.2 Awards Under Code Section 162(m).

 
It is the intent of the Company that Awards under Section 14.2 hereof granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder shall, if
so designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder.  Accordingly, the terms of Section 14.2, including the definitions
of Covered Employee and other terms used therein, shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder.  The
foregoing notwithstanding, because the Committee cannot determine with certainty
whether a given Grantee will be a Covered Employee with respect to a fiscal year
that has not yet been completed, the term Covered Employee as used herein shall
mean only a person designated by the Committee, at the time of grant of an
Award, as likely to be a Covered Employee with respect to that fiscal year.  If
any provision of the Plan or any agreement relating to such Awards does not
comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.
 
 
15.  
PARACHUTE LIMITATIONS

 
Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Option, SAR, Restricted Stock or Stock Unit held by that Grantee and
any right to receive any payment or other benefit under this Plan shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for the Grantee under this Plan, all Other Agreements, and all
Benefit Arrangements, would cause any payment or benefit to the Grantee under
this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under this Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.  In the event that the
receipt of any such right to exercise, vesting, payment, or benefit under this
Plan, in conjunction with all other rights, payments, or benefits to or for the
Grantee under any Other Agreement or any Benefit Arrangement would cause the
Grantee to be considered to have received a Parachute Payment under this Plan
that would have the effect of decreasing the after-tax amount received by the
Grantee as described in clause (ii) of the preceding sentence, then those
rights, payments, or benefits under this Plan, any Other Agreements, and any
Benefit Arrangements shall be reduced or eliminated so as to avoid having the
payment or benefit to the Grantee under this Plan be deemed to be a Parachute
Payment.  The Company shall reduce or eliminate the Parachute Payments by first
reducing or eliminating any cash payments benefits (with the payments to be made
furthest in the future being reduced first), then by reducing or eliminating any
accelerated vesting of Options or SARs, then by reducing or eliminating any
accelerated vesting of Restricted Stock or Stock Units, then by reducing or
eliminating any other remaining Parachute Payments.
 


 
15

--------------------------------------------------------------------------------

 




 
 
16.  
REQUIREMENTS OF LAW

 
 
16.1.     
General.

 
The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares  subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award.  Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option or any SAR that may be settled
in shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under such Act is in effect with respect to the
shares of Stock covered by such Award, the Company shall not be required to sell
or issue such shares unless the Board has received evidence satisfactory to it
that the Grantee or any other individual exercising an Option may acquire such
shares  pursuant to an exemption from registration under the Securities
Act.  Any determination in this connection by the Board shall be final, binding,
and conclusive.  The Company may, but shall in no event be obligated to,
register any securities covered hereby pursuant to the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock pursuant
to the Plan to comply with any law or regulation of any governmental
authority.  As to any jurisdiction that expressly imposes the requirement that
an Option (or SAR that may be settled in shares of Stock) shall not be
exercisable until the shares of Stock covered by such Option (or SAR) are
registered or are exempt from registration, the exercise of such Option (or SAR)
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
 
16.2.     
Rule 16b-3.

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act.  To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan.  In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.


 
17.  
EFFECT OF CHANGES IN CAPITALIZATION

 
 
17.1.     
Changes in Stock.

 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company.   In addition, the
number and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event.  Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share.  The


 
16

--------------------------------------------------------------------------------

 


conversion of any convertible securities of the Company shall not be treated as
an increase in shares effected without receipt of
consideration.   Notwithstanding the foregoing, in the event of any distribution
to the Company's stockholders of securities of any other entity or other assets
(including an extraordinary dividend but excluding a non-extraordinary dividend
of the Company) without receipt of consideration by the Company, the Company
shall, in such manner as the Company deems appropriate, adjust (i) the number
and kind of shares subject to outstanding Awards and/or (ii) the exercise price
of outstanding Options and Stock Appreciation Rights to reflect such
distribution.  Notwithstanding the preceding, the Company may also make
provision for the payment of cash or other property in respect of any
outstanding Award.
 
17.2.     
Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction.

 
Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation.  Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.  In the event of a transaction
described in this Section 17.2, Stock Units shall be adjusted so as to apply to
the securities that a holder of the number of shares of Stock subject to the
Stock Units would have been entitled to receive immediately following such
transaction.
 
17.3.     
Corporate Transaction.

 
Subject to the exceptions set forth in the last sentence of this Section 17.3
and the last sentence of Section 17.4, upon the occurrence of a Corporate
Transaction:


(i)  all outstanding shares of Restricted Stock shall be deemed to have vested,
and all Stock Units shall be deemed to have vested and the shares of Stock
subject thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and


(ii) either of the following two actions shall be taken:


(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or


(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Stock Units, equal to the formula or
fixed price per share paid to holders of shares of Stock and, in the case of
Options or SARs, equal to the product of the number of shares of Stock subject
to the Option or SAR (the “Award Shares”) multiplied by the amount, if any, by
which (I) the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction exceeds (II) the Option Price or SAR Exercise
Price applicable to such Award Shares.


With respect to the Company's establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction the Plan, and all outstanding but unexercised Options and
SARs shall terminate.  The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
stockholders.  This Section 17.3 shall not apply to any Corporate


 
17

--------------------------------------------------------------------------------

 


Transaction to the extent that provision is made in writing in connection with
such Corporate Transaction for the assumption or continuation of the Options,
SARs, Stock Units and Restricted Stock theretofore granted, or for the
substitution for such Options, SARs, Stock Units and Restricted Stock for new
common stock options and stock appreciation rights and new common stock stock
units and restricted stock relating to the stock of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number of
shares (disregarding any consideration that is not common stock) and option and
stock appreciation right exercise prices, in which event the Plan, Options,
SARs, Stock Units and Restricted Stock theretofore granted shall continue in the
manner and under the terms so provided.
 
17.4.     
Adjustments.

 
Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board shall determine the effect of a
Corporate Transaction upon Awards other than Options, SARs, Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement.  The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 17.1, 17.2 and
17.3.
 
17.5.     
No Limitations on Company.

 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.


 
18.  
GENERAL PROVISIONS

 
 
18.1.     
Disclaimer of Rights.

 
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate.  The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.
 
18.2.     
Nonexclusivity of the Plan.

 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.
 
18.3.     
Withholding Taxes.

 
The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon


 
18

--------------------------------------------------------------------------------

 


the exercise of an Option or otherwise pursuant to any Award.  In furtherance of
the foregoing, the Company may provide in an Award Agreement that the Grantee
shall, as a condition of accepting the Award, direct a bank or broker, upon
vesting, exercise or otherwise, to sell a portion of the Shares underlying such
Award that represent the amount, reasonably determined by the Company it its
discretion, necessary to cover the Company’s withholding obligation related to
the Award and remit the appropriate cash amount to the Company.  If not
otherwise provided in an Award Agreement, at the time of such vesting, lapse, or
exercise, the Grantee shall pay to the Company or the Affiliate, as the case may
be, any amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation.  Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee.  The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations.  The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined.  A Grantee who has made an
election pursuant to this Section 18.3 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.  The maximum
number of shares of Stock that may be withheld from any Award to satisfy any
federal, state or local tax withholding requirements upon the exercise, vesting,
lapse of restrictions applicable to such Award or payment of shares pursuant to
such Award, as applicable, cannot exceed such number of shares having a Fair
Market Value equal to the minimum statutory amount required by the Company to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions or payment of shares.
 
18.4.     
Captions.

 
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.
 
18.5.     
Other Provisions.

 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
 
18.6.     
Number and Gender.

 
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 
18.7.     
Severability.

 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
18.8.     
Governing Law.

 
The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.
 
 
18.9.     
Section 409A of the Code.

 
The Board intends to comply with Section 409A of the Code ("Section 409A"), or
an exemption to Section 409A, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A.  To the
extent that the Board determines that a Grantee would be subject to the
additional
 


 
19

--------------------------------------------------------------------------------

 


20% tax imposed on certain nonqualified deferred compensation plans pursuant to
Section 409A as a result of any provision of any Award granted under this Plan,
such provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax.  The nature of any such amendment shall be
determined by the Board.
 


*    *    *


To record adoption of the Plan by the Board as of September 14, 2006, approval
of the Plan by the stockholders on September 14, 2006, the amendment of the Plan
by the Board as of November 2, 2006 (effective as of the first closing of the
Company’s public offering), approval of the amendment of the Plan by the
stockholders on November 2, 2006 (effective as of the first closing of the
Company’s public offering), approval of the amendment and restatement of the
Plan by the Board as of April 1, 2009 and the approval of the amendment and
restatement of the Plan by the stockholders on May 14, 2009, the Company has
caused its authorized officer to execute the Plan.
 




DOUBLE-TAKE SOFTWARE, INC.




By:           /s/ S. Craig Huke         
Title:        Chief Financial Officer        
 



 
20

--------------------------------------------------------------------------------

 